Citation Nr: 0936100	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-00 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to service connection for bilateral wrist and 
hand disability.

4.  Entitlement to service connection for bilateral knee 
disability.

5.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to April 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO denied multiple 
service connection claims.  

In her notice of disagreement filed in May 2005, the Veteran 
limited her appeal to the issues listed on the title page.  
She testified before the RO in December 2005.

In December 2008, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC., to 
accommodate the Veteran's request for a Travel Board hearing.  

On the date of her scheduled Travel Board hearing, the 
Veteran withdrew her request for a hearing and submitted 
additional evidence in support of her claim.  She waived RO 
consideration of this evidence in the first instance.

The issues of service connection for low back and cervical 
spine disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral wrist and hand disability is not shown to 
have had an onset in service or to be otherwise related to 
service.

2.  A bilateral knee disability is not shown to have had an 
onset in service or to be otherwise related to service.

3.  Arthritis (other than the low back and cervical spine) is 
not shown to have had an onset in service, to have been 
manifested to a compensable degree within the first 
postservice year, or to be otherwise related to service.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral wrist and hand 
disability is not warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Service connection for generalized arthritis (other than 
the low back and cervical spine) is not warranted.  
38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Disorders diagnosed after discharge may still be 
service-connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as arthritis, may be presumed 
to have been incurred in or aggravated by service if manifest 
to a compensable degree within one year of discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

The Veteran seeks service connection for bilateral knee 
disability, bilateral hand and wrist disability described as 
carpal tunnel syndrome, and a non-specific "arthritis" 
claim.  

With respect to her bilateral knee disability, the Veteran 
testified in December 2005 that she may have gone on sick 
call at Fort Hood for knee pain, but she was certain she 
obtained treatment for knee pain at Fort Carson.  She 
recalled stepping in a hole during a road march while 
stationed at Fort Hood, and falling on both of her knees.  
She originally thought that she twisted an ankle.  She 
describes current symptoms of pain when walking as well as a 
popping sensation.

With respect to her claimed carpal tunnel syndrome (bilateral 
wrist and hand disability), the Veteran alleges that she 
manifests carpal tunnel syndrome as a result of her heavy 
typing duties in service.  She has also referred to military 
duties which involved strenuous work with her hands, such as 
digging holes with hand tools.  She testified to sick call 
treatments while stationed at Fort Hood, Texas, at which time 
she was prescribed wrist braces.  She recalled being 
diagnosed with carpal tunnel syndrome in service, but denied 
having undergone formal testing such as an electromyography 
(EMG) study.  She describes current symptoms of pain and 
numbness of the hands which affects her ability to perform 
many everyday functions.  

With respect to "arthritis," the Veteran testified to 
arthritic symptoms causing limited mobility of her hands 
treated at Fort Carson in 2001 and 2002.  She has not 
otherwise clarified which joints are involved other than her 
low back and cervical spine, which are addressed in the 
remand following this decision.

The Veteran's service personnel records (SPRs) reflect a 
military occupational specialty (MOS) as a personnel records 
specialist.  She was stationed at Fort Hood from September 
1982 until April 1987.

The Veteran's service treatment records (STRs) do not reflect 
any complaint or treatment for pain involving her knees, 
hands or wrists.  She was treated for left ankle deltoid 
ligament stress in September 1980, a swollen right finger in 
August 1981 due to compression caused by a ring, a twisting 
injury to the right ankle in July 1984, left foot and ankle 
pain in October 1985, and calf cramps in June 1986.  

There is no documented injury to the knees, hands or wrists 
during service, providing limited evidence against her 
claims.

A periodic physical examination in September 1984, conducted 
at Fort Hood, did not diagnose any disability involving the 
knees, hands and/or wrists.

On her April 1987 separation examination, the Veteran 
described herself as being in excellent health and taking no 
medications.  She denied a history of swollen or painful 
joints, arthritis, rheumatism, bursitis, lameness, trick or 
locked knee, and neuritis.  She also denied having any 
illness or injury other than a pre-service history of small 
intestine tumor removal, providing highly probative evidence 
against her own claims at this time.  She indicated that she 
had not consulted or obtained treatment in the past 5 years 
for other than minor illnesses.  Physical examination did not 
diagnose any disability involving the knees, hands and/or 
wrists.

Overall, the Veteran's STRs provide highly probative evidence 
against her claims, showing no lay evidence of bilateral 
knee, hand or wrist symptoms and no medical evidence of 
chronic disorders.  In fact, the Veteran's report of medical 
history upon separation from service directly contradicts her 
current allegations, which provides some evidence impeaching 
the credibility of her overall assertions.

Post-service, the record first documents the Veteran's report 
of symptoms involving her knees, hands and wrists on her 
April 2004 application for VA compensation benefits.  She 
reported her post-service treatment beginning in 2000, and 
did not identify any relevant treatment between the time of 
her separation from service in 1987 to 2000.  The Veteran's 
VA medical records reflect her May 2005 report of taking 
medication for knee and hand pain.  

A July 2007 private medical certification to the U.S. 
Department of Labor reflects a medical statement that the 
Veteran manifests carpal tunnel symptoms.  Otherwise, the 
post-service medical records do not contain any relevant 
findings to these claims.

The post-service medical records, overall, provide strong 
probative evidence against these claims, showing that the 
Veteran did not seek treatment for her current complaints for 
more than 17 years after her separation from service.  As 
there is no evidence of arthritis involving the knees, wrists 
and hands within the first postservice year, the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309 do not apply.

On review of the entire record, the Board finds that service 
connection may not be established based on chronicity of 
disability in service, or post-service continuity symptoms 
first seen in service.  38 C.F.R. §§ 3.303(b) and 3.306; 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Notably, 
the Veteran's report of in service injury, onset of symptoms 
and treatment therefore is not consistent with the overall 
evidentiary record.  

First, the Board notes that the Veteran's extensive STRs are 
completely absent any treatment for symptoms or injury 
involving her knees, hands or wrists, and clearly do not 
document that splints were prescribed for carpal tunnel 
syndrome.  While the Veteran is competent to testify to such 
treatment, the absence of such records tends to lessen the 
probative value of her current allegations.

Second, the Veteran's current recollections are clearly 
inconsistent with her own statement upon separation from 
service, wherein she denied a history of swollen or painful 
joints, arthritis, rheumatism, bursitis, lameness, trick or 
locked knee and neuritis.  At that time, physical examination 
did not reflect a diagnosis of her currently claimed 
disabilities.  This inconsistency of statements provides 
additional evidence impeaching the overall credibility of her 
assertions.

Third, the approximate 17 year period between the Veteran's 
separation from service and the first documentation of any 
disability complaints is inconsistent with her current 
allegations of problems during that time period, and the 
lapse of treatment is a factor for consideration in deciding 
these service connection claims.  Maxson v. Gober, 230 F.3rd 
1330, 1333 (Fed. Cir. 2000).

Fourth, the Veteran has also provided inconsistent statements 
regarding her post-service treatment history.  The Veteran 
has informed the RO that she first obtained treatment at the 
Temple VA Medical Center (VAMC) in 2003.  However, in 
November 2005, the Temple VAMC informed the RO that the 
Veteran only had treatment records from March 25, 2005 to 
September 21, 2005.  Notably, a March 25, 2005 Temple VAMC 
treatment record states that the Veteran "COMES TO CLINIC 
FOR first initial visit to this VAC."  (emphasis original).  

This lack of reliability of recollection on the part of the 
Veteran provides additional evidence impeaching the overall 
credibility of her assertions.

Overall, the Veteran has provided VA inconsistent and 
irreconcilable histories regarding her claimed knee, hand and 
wrist disabilities.  The Board assigns greater probative 
value and reliability to the statement made by the Veteran 
upon her separation from service, which is consistent with 
the STRs, was made while events were fresh in her memory and 
bear the indicia of reliability as they were made in the 
context of disclosing all disabilities present at the time of 
her separation from service.

On the other hand, the Veteran's allegations of an onset of 
symptoms in service, including splint treatment for carpal 
tunnel syndrome, is not consistent with the overall 
evidentiary record or her statement upon separation from 
service, and attempts to recollect events many years ago.

Essentially, the record is devoid of any credible lay or 
medical evidence of knee, hand or wrist symptoms becoming 
manifest in service and being recurrent or persistent 
therefrom.  On the facts of this case, the Board finds no 
credible lay or medical evidence supporting a finding of in-
service incurrence of disability involving the knees, hands 
or wrists.

The Board further finds no competent evidence within the 
record of a nexus between the Veteran's claimed disabilities 
of the knees, hands and wrists and her period of active 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) (direct service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service).

The Board acknowledges the Veteran's belief that these 
disorders originated or were aggravated during service and/or 
are causally related to events during service.  However, 
there is no evidence that the Veteran is trained or educated 
in medicine; therefore, she is not competent to offer an 
opinion as to the nature and etiology of these disorders.  
Espiritu, 2 Vet. App. at 494; 38 C.F.R. § 3.159(a).

In summary, the Board finds that both service and post-
service medical records provide evidence against these 
claims, outweighing the Veteran's unreliable allegations to 
the contrary.  Accordingly, the Board finds that the 
preponderance of the evidence is against the service 
connection claims for bilateral knee disability, bilateral 
hand and wrist disability, and arthritis.  38 U.S.C.A. 
§ 5107(b).  The appeal, therefore, is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

A pre-adjudicatory RO letter in May 2004 advised the Veteran 
of the types of evidence and/or information deemed necessary 
to substantiate her claims, the relative duties on the part 
of herself and VA in developing her claims, and to submit all 
evidence in her possession pertinent to her claims.

A post-adjudicatory RO letter in March 2006 advised the 
Veteran of the criteria for establishing an initial 
disability rating and effective date of award, should service 
connection be established.

As demonstrated above, the Veteran has been provided 
compliant VCAA notice on all her claims being decided on 
appeal.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any timing deficiencies 
were cured with readjudication of the claims in the March 
2006 supplemental statement of the case.  See Mayfield, 444 
F.3d 1328 (Fed. Cir. 2006).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In this case, VA has obtained all relevant, identified, and 
available evidence.  The RO obtained the Veteran's STRs, 
which includes extensive records from Fort Hood and includes 
records under her previous last names.  There is no 
indication that the STRs are incomplete.

The RO has also obtained all available VA clinical records.  
As noted above, the Veteran has alleged treatment at the 
Temple VAMC since 2003, but that facility informed the RO in 
November 2005 that the first existing clinical record is 
dated March 25, 2005.  Also, as noted above, the March 25, 
2005 clinical record reflects the Veteran's report that this 
constituted her first clinical visitation to that facility.  
Thus, the Board finds that VA has satisfied it duty to obtain 
VA clinical records.

Furthermore, the RO has obtained the Veteran's identified 
treatment records from Darnell Army Hospital and Evans Army 
Community Hospital.  There are no outstanding requests to 
obtain any additional private medical records which the 
Veteran has identified and authorized the RO to obtain on her 
behalf.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1), (2).  An examination or opinion is necessary 
if the evidence of record: (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4). 

The Board finds that further development is not needed on the 
claims being decided because there is sufficient evidence to 
decide the claims.  The Board has determined that the 
credible evidence is against a finding that the Veteran's 
claimed disabilities of the knees, wrists and hands became 
symptomatic in service, and is against a finding of 
persistent or recurrent symptoms since service.  Notably, the 
Veteran denied chronic symptoms at the time of her separation 
from service, and that examination did not identify any 
disabilities involving the knees, hands and wrists.  The 
post-service medical records do not contain any competent 
opinion linking her claimed disorders to service, or reflect 
that arthritis was manifested to a compensable degree within 
one year from the Veteran's separation from service. 

Based on the above, the McLendon standard is not met as to 
the claims adjudicated above. 

Notably, the Board has determined that medical opinion is 
warranted on the low back and cervical spine claims.

On this record, the Board can find no factual basis for a VA 
examiner to provide an opinion in this case without resorting 
to speculation and usurping the Board's factual determination 
that the Veteran had no symptomatic manifestations or injury 
in service.  As such, the Board finds no basis to obtain 
medical opinion in this case.

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist her in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for bilateral wrist and hand disability is 
denied.

Service connection for bilateral knee disability is denied.

Service connection for generalized arthritis (other than the 
low back and cervical spine) is denied.


REMAND

The Veteran alleges that current disabilities of the low back 
and cervical spine are causally related to events in service.  
The STRs reflect that the Veteran was involved in a motor 
vehicle accident in May 1986 which resulted in neck pain.  
She was briefly treated with a cervical collar.  The Veteran 
also received treatment on several occasions for low back 
pain, including instances of trauma in August 1982 and 
October 1984.  

Based on the facts of this case, the Board is of the opinion 
that the "low threshold" for obtaining VA medical opinion 
has been met.  38 C.F.R. § 3.159(c)(4); McClendon, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's clinical records 
of treatment from the Central Texas VA 
Health Care System since December 2005, if 
any.

2.  Upon receipt of any additional 
evidence, schedule the Veteran for 
appropriate VA examination to determine 
the nature and etiology of all disability 
present in the back and cervical spine (if 
any).  The claims folder must be made 
available to the examiner for review.  
After physically evaluating the Veteran, 
the medical examiner should address the 
following questions, to the best of 
his/her medical knowledge:

a) identify all disability present in 
the low back and cervical spine; and 

b) for each disability identified, 
provide opinion as to whether it is at 
least as likely as not (probability of 
50% or greater) that such disability 
had its onset in service or is causally 
related to event(s) in service.

The examiner is requested (but not 
required) to consider and discuss the 
significance of the Veteran's in service 
treatment for low back and neck pain, to 
include the instances of low back trauma 
in August 1982 and October 1984, and 
cervical spine trauma in May 1986.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should include a 
complete explanation with his or her 
opinion, based on findings on examination 
and information obtained from review of 
the record.  If the examiner is unable to 
provide the requested opinions, the 
examination report should so state.

The reasoning for the opinions expressed 
should fully identify the factual and 
medical basis for reaching the conclusions 
expressed.  If the examiner cannot provide 
opinion without resort to speculation, the 
examiner should explain why such an 
opinion cannot be provided.

3.  Upon completion of the above, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and her representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


